As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code: 952.767.2920 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. The LoCorrManaged Futures StrategyFund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Item 1. Proxy Voting Record. The LoCorr Long/Short Commodities Strategy Fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Item 1. Proxy Voting Record. LoCorr Long/Short Equity Fund Proxy Voting Record for the period from July 1, 2013 through June 30, 2014: FBR & CO. Control# 695492607568 2014 Annual Meeting of Shareholders  Tuesday, June 3, 2014  For holders as of: Monday, April 7, 2014  Cusip: 30247C-400  Proposal(s) Recommendations of the Board of Directors Your Vote 1. DIRECTOR For For All Nominees 1) REENA AGGARWAL 1) REENA AGGARWAL 2) RICHARD J. HENDRIX 2) RICHARD J. HENDRIX 3) THOMAS J. HYNES, JR. 3) THOMAS J. HYNES, JR. 4) RICHARD A. KRAEMER 4) RICHARD A. KRAEMER 5) ARTHUR J. REIMERS 5) ARTHUR J. REIMERS 2. TO CONSIDER A NON- BINDING ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT.  For For 3. TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014.  For For WABCOHOLDINGSINC. Control#690466452885 2014 Annual Meeting of Shareholders Thursday, May 22, 2014 For holders as of:Friday, March 28, 2014 Cusip:92927K-102 Proposal(s) Recommendations of the Board of Directors Your Vote 1. DIRECTOR For For All Nominees 1) G.PETERD'ALOIA 1) G.PETERD'ALOIA 2) JUERGENW.GROMER 2) JUERGENW.GROMER 3) MARYL.PETROVICH 3) MARYL.PETROVICH 2. RATIFY THE SELECTION OF ERNST & YOUNG BEDRIJFSREVISOREN BCVBA/REVISEURS D'ENTREPRISES SCCRL AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY"). For For Item 1. Proxy Voting Record. LoCorr Spectrum Income Fund proxy voting record for the period from July 1, 2013 through June 30, 2014: Security Name Exchange Ticker Cusip Shareholder Meeting Date Matter Voted On Who Proposed matter Vote Cast On How the Fund Voted For or Against Management Frontier Communications Corporation FTR 35906A108 5/14/2014 Election of directors Issuer 5/12/14 For all nominees For Advisory proposal on executive compensation Issuer 5/12/14 For For Ratify selection of KPMG LLP as independent accounting firm for 2014 Issuer 5/12/14 For For Holly Frontier Corp. HFC 5/14/2014 Election of directors Issuer 5/12/14 For all nominees For Advisory vote to approve named executive officer compensation Issuer 5/12/14 For For Ratify appointment of Ernst & Young LLP as accounting firm for fiscal year 2014 Issuer 5/12/14 For For Stockholder proposal - greenhouse gas emissions Stockholder 5/12/14 Against For Avenue Income Credit Strategies Fund ACP 05358E106 5/15/2014 Election of directors Issuer 5/14/14 For all nominees For EPR Properties EPR 26884U109 5/15/2014 Election of directors Issuer 5/14/14 For all nominees For Approve on non-binding basis compensation of company's named executive officers Issuer 5/14/14 For For Ratify appointment of KPMG LLP as independent accounting firm for 2014 Issuer 5/14/14 For For American Realty Capital Corp. ARCP 02917T104 5/29/2014 Election of directors Issuer 5/22/14 For For Ratify appointment of Grant Thornton LLP as independent auditor for 2014 Issuer 5/22/14 For For Adopt non-binding resolution approving executive compensation named executive officers Issuer 5/22/14 For For Adopt non-binding resolution re: frequency company will hold vote on matter in proposal 3 Issuer 5/22/14 1 Year For Ares Capital Corp. ARCC 04010L103 6/2/2014 Election of directors Issuer 5/23/14 For For Ratify selection of KPMG LLP as independent accounting firm for 2014 Issuer 5/23/14 For For Authorize company, w/ approval of board of directors, to sell or issue shares of common Issuer 5/23/14 For For stock at price below its then current net asset value per share subject to limitations set forth in proxy statement (including that the number of shares does not exceed 25% of company's outstanding stock). Capstead Mortgage Corp. CMO 14067E506 5/28/2014 Election of directors Issuer 5/23/14 For For Conduct a nonbinding vote to approve 2013 named executive officers' compensation Issuer 5/23/14 For For Approve our 2014 flexible incentive plan Issuer 5/23/14 For For Ratify appointment of Ernst & Young LLP as accounting firm for FY ending December 31, 2014 Issuer 5/23/14 For For Senior Housing Properties Trust SNH 81721M109 6/5/2014 Election of trustee: Frederick N Zeytoonjian Issuer 6/3/14 For For Approval of amendment to declaration of trust to permit annual election of trustees Issuer 6/3/14 For For Advisory vote to approve named executive officer compensation Issuer 6/3/14 For For Ratification of appointment of Ernst & Young LLP as independent auditors for fiscal year 2014 Issuer 6/3/14 For For Vanguard Natural Resources LLC. VNR 92205F106 6/5/2014 Election of directors Issuer 6/3/14 For For Advisory vote to approve executive compensation Issuer 6/3/14 For For Ratifiy appointment of BDO USA, LLP as independent accounting firm for 2014 Issuer 6/3/14 For For Hospitality Properties Trust HPT 44106M102 6/10/2014 Election of independent trustee: John L Harringtn Issuer 6/9/14 For For Election of managing trustee: Barry M Portnoy Issuer 6/9/14 For For Approval of amendment to declaration of trust to permit annual election of trustees Issuer 6/9/14 For For Advisory vote to approve named executive officer compensation Issuer 6/9/14 For For Ratification of appointment of Ernst & Young LLP as independent auditors for FY 2014 Issuer 6/9/14 For For Vote upon a shareholder proposal, if properly presented at the meeting Shareholder 6/9/14 Abstain For MS Emerging Market Domestic Debt Fund Inc. EDD 6/17/2014 Election of Directors Issuer 6/13/14 For all nominees For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) LoCorr Investment Trust By (Signature and Title) /s/ Kevin Kinzie Kevin Kinzie, President Date 8/22/2014
